 Case 3:20-cv-00026-RJD Document 32 Filed 01/21/21 Page 1 of 2 Page ID #924




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KIMBERLY HUCKABEE,                                 )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )    Civil No. 20-cv-26-RJD
                                                    )
 COMMISSIONER of SOCIAL SECURITY,                   )
                                                    )
                        Defendant.                  )
                                                    )

                              ORDER FOR ATTORNEY’S FEES

DALY, Magistrate Judge:

       Before the Court is Defendant’s Joint Motion to Award Attorney Fees and Expenses (Doc.

31). The motion is GRANTED.

       The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses in the

amount of $6,700.00.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Accordingly,

Plaintiff is awarded $6,700.00 for attorney fees and expenses in full satisfaction of any and all

claims for attorney fees and expenses that may be payable to Plaintiff in this matter under the

Equal Access to Justice Act, 28 U.S.C. § 2412.

       Any fees paid belong to Plaintiff and not Plaintiff’s attorney and can be offset to satisfy

any pre-existing debt the litigant owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010).

If Defendant can verify that Plaintiff does not owe a pre-existing debt to the government subject


                                            Page 1 of 2
 Case 3:20-cv-00026-RJD Document 32 Filed 01/21/21 Page 2 of 2 Page ID #925




to the offset, Defendant will direct that the award be made payable to Plaintiff’s attorney pursuant

to the EAJA assignment duly signed by Plaintiff and counsel.

IT IS SO ORDERED.

DATED: January 21, 2021

                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
